MODIFICATION, WAIVER AND CONSENT AGREEMENT
 
This Modification, Waiver and Consent Agreement is made this ____ day of
September, 2008 (“Agreement”) among Attitude Drinks Inc., a Delaware corporation
(the “Company”), and the signators hereto who are Subscribers under certain
Subscription Agreements with the Company dated October 23, 2007 (“Initial
Closing”), January 8, 2008 (“Bridge Funding”), and February 15, 2008 (“Second
Closing”) (collectively “Subscription Agreements”).


WHEREAS, the Company is contemplating an additional investment of an aggregate
of up to $300,000 Purchase Price (“New Financing”) in promissory Notes and
Warrants of the Company; and


WHEREAS, the Company is in default of material terms of the Transaction
Documents and the Subscribers may elect to exercise their rights to accelerate
the Maturity Date of the Notes and foreclose on the Collateral under the
Security Agreement.


NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby consent
and agree as follows:


1. All capitalized terms herein shall have the meanings ascribed to them in the
Transaction Documents (as defined in the Subscription Agreements).


2. The undersigned consent to the New Financing and to the amendment of all
Schedules, Exhibits and documents including but not limited to the Security
Agreement, and Guaranty to include the New Financing and authorize the
Collateral Agent to make additional filings at the discretion of the Collateral
Agent to memorialize the security interest to be granted, pari pasu among
Subscribers and the investors in the New Financing.


3. Annexed hereto is an Amended Schedule A to the Security Agreement, Guaranty
and Collateral Agent Agreement which includes the New Financing.


4. The undersigned Subscribers to the October 23, 2007 and February 15, 2008
Subscription Agreement waive the rights granted to them pursuant to Section
12(a), Right of First Refusal, of the Subscription Agreement, only to the extent
such rights relate to the New Financing.
 
5. The Maturity Date of the Bridge Funding Notes is extended to the sooner of
January 31, 2009 or the closing of another funding.


6. Subscribers do not waive any of the Company’s defaults under the Transaction
Documents. However, Subscribers agree as follows: Accrued interest calculated at
the default interest rate of 15% for the period May 7, 2008 through September 8,
2008 in the pro-rata aggregate amount equal to 5% will be added pro-rata to the
Principal Amount of each of the Bridge Funding Notes. Additionally, in
consideration of Subscribers not exercising their rights to accelerate the
Maturity Date of the Bridge Funding Notes and to foreclose on the Collateral,
the Company has agreed to increase the outstanding principal amounts of the
Bridge Funding Notes by an additional 15%. The new outstanding Principal Amounts
of the Bridge Funding Notes are described on Schedule A hereto.


7. All other terms of the Transaction Documents shall remain unamended and in
full force and effect.
 
 
 

--------------------------------------------------------------------------------

 

8. This Agreement constitutes the entire agreement among the parties, and
supersedes all prior and contemporaneous agreements and understandings of the
parties in connection herewith. No changes, modifications, terminations or
waivers of any of the provisions hereof shall be binding unless in writing and
signed by all of the parties thereto.


9. Except as expressly modified pursuant to this Agreement, the terms of each
Note remains unchanged and in full force and effect.


10. This Agreement may be executed in separate counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement. This Agreement may also be executed
by either party hereto by facsimile signature, which shall be deemed to be an
original signature of such party hereon.




[THIS SPACE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first written above.


"COMPANY"
 
"THE COLLATERAL AGENT"
 
ATTITUDE DRINKS INC.
 
BARBARA R. MITTMAN
 
a Delaware corporation
                         
By:
   
 
     
 
Its:
   
                         
OCTOBER 23, 2007 AND FEBRUARY
 
JANUARY 8, 2008
 
15, 2008 - “SUBSCRIBERS”
 
“SUBSCRIBERS”
                     
    
 
     
 
ROY WARREN
 
MAHONEY ASSOCIATES
                     
   
 
    
 
ALPHA CAPITAL ANSTALT
 
CMS CAPITAL
                     
     
 
    
 
WHALEHAVEN CAPITAL FUND LIMITED
 
MOMONA CAPITAL LLC
                     
      
     
MONARCH CAPITAL FUND LTD.
                   
ESCROW AGENT
                           
      
       
GRUSHKO & MITTMAN, P.C.
 


 
 

--------------------------------------------------------------------------------

 

AMENDED SCHEDULE A TO SECURITY AGREEMENT
 
LENDER
NOTE PRINCIPAL - OCTOBER 23, 2007 and FEBRUARY 15, 2008 (Initial and Second
Closings)
NEW OUTSTANDING NOTE PRINCIPAL AMOUNTS ISSUED ON JANUARY 8, 2008
NEW FINANCING NOTE PRINCIPAL
ROY WARREN
11300 U.S. Highway 1, Suite 207
North Palm Beach, Florida 33408
Fax: (561) 799-5039
$100,000.00
N/A
N/A
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
$600,000.00
N/A
$243,334.00
WHALEHAVEN CAPITAL FUND LIMITED
3rd Fl., 14 Par-La-Ville Rd.
Hamilton, Bermuda HM08
Fax: (201) 782-9327
$300,000.00
N/A
N/A
MONARCH CAPITAL FUND LTD.
Harbour House, 2nd Floor
Waterfront Drive, Road Town
Tortola, BVI
Fax (284) 494-4771
$200,000
N/A
N/A
MAHONEY ASSOCIATES
 
 
N/A
$217,674.00
N/A
CMS CAPITAL
9612 Van Nuys Blvd. #108
Panorama City, CA 91402
Fax: (818) 907-3372
N/A
$72,558.00
N/A
MOMONA CAPITAL LLC
150 Central Park South, 2nd Floor
New York, NY 10019
Fax: (212) 586-8244
N/A
$21,768.00
N/A
[INVESTOR - TO BE DETERMINED]
 
 
N/A
N/A
$121,666.00
TOTALS
$1,200,000.00
$312,000.00
$365,000.00

 
 
 

--------------------------------------------------------------------------------

 
 